
	

114 HR 4675 IH: No Lead in the Air Act of 2016
U.S. House of Representatives
2016-03-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		2d Session
		H. R. 4675
		IN THE HOUSE OF REPRESENTATIVES
		
			March 2, 2016
			Ms. Norton introduced the following bill; which was referred to the Committee on Transportation and Infrastructure
		
		A BILL
		To direct the Administrator of the Federal Aviation Administration to prohibit the use of leaded
			 fuel by aircraft operating within United States airspace.
	
	
 1.Short titleThis Act may be cited as the No Lead in the Air Act of 2016. 2.Prohibition on leaded fuelThe Administrator of the Federal Aviation Administration, in consultation with the Administrator of the Environmental Protection Agency, shall issue such regulations as are necessary to prohibit the use of leaded fuel by aircraft operating within United States airspace beginning on January 1, 2021.
		
